Peck, P. J.
(dissenting). It seems to me that under the separation agreement between defendant and her husband, she became a tenant of premises of which he was landlord. Plaintiffs acquired the premises and rent was thereafter paid by the husband for the defendant. It would seem to me that defendant’s occupancy of the premises under these agreements amounted to a tenancy. Accordingly, I dissent and vote to affirm.
Dore, Callahan, Breitel and Bergan, JJ., concur in Per Curiam opinion; Peck, P. J., dissents and votes to affirm, in opinion.
Determination reversed and the final order of the Municipal Court reinstated, with costs to the appellants in all courts, without prejudice to such other proceeding or action, if any, as the landlords may be entitled to maintain. fBee 284 App. Div. 801.]